In an action for a partnership accounting, order denying defendant’s motion for summary judgment affirmed, with $10 costs and disbursements. While affirming the holding that a triable issue exists, we state nevertheless that it has been correctly contended that the mere existence of a partnership, or even entire ownership of the business by the plaintiff’s intestate, would not make out a cause of action if the business was conducted in violation of the Alcoholic Beverage Control Law. We affirm the order to afford plaintiff an opportunity to establish, if he can, that decedent had enforcible rights in a business not affected by the liquor license in the name of another person. Hagarty, Acting P. J., Johnston and Adel, JJ., concur; Carswell and Nolan, JJ., concur in the result.